Exhibit 10.5

Dated 5 March 2013

CARFIN FINANCE INTERNATIONAL LIMITED

as Lender

AVIS BUDGET ITALIA S.p.A. FLEET CO. S.A.p.A.

as Borrower

DEUTSCHE TRUSTEE COMPANY LIMITED

as Issuer Security Trustee

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK

as FleetCo Security Agent and Transaction Agent

DEUTSCHE BANK AG, LONDON BRANCH

as Issuer Cash Manager

and

AVIS FINANCE COMPANY LIMITED

as Finco

FLEETCO ITALIAN FACILITY AGREEMENT

 

LOGO [g500075g87a38.jpg]

Ref:L-207969

Studio Legale Associato in association with Linklaters LLP

 

 

i



--------------------------------------------------------------------------------

Table of Contents

 

Clause         Page   1    Definitions and Interpretation      1    2    The
FleetCo Advances      2    3    Availability of the FleetCo Advances      6    4
   Interest      9    5    Priority of Payments      10    6    Prepayment and
Repayments      10    7    Tax Gross-up      12    8    Tax      12    9   
Acceleration      13    10    Costs and Expenses      13    11    Borrower’s
Indemnities      14    12    Currency of Account and Payment      16    13   
Payments      16    14    Specific representations and undertakings in relation
to the Specific Transaction      17    15    Assignments      19    16   
Calculations and Evidence of Debt      21    17    Role of Issuer Security
Trustee and FleetCo Security Agent      22    18    FleetCo Security Agent     
22    19    Miscellaneous      23    20    Governing Law and Jurisdiction     
25    Schedule 1 – Checklist in respect of article 2447-decies, second
paragraph, of the Italian Civil Code      26    Schedule 2 - Business Plan     
29   

 

 

ii



--------------------------------------------------------------------------------

Schedule 3 – List of Vehicles

     30   

Schedule 4 – Form of FleetCo Advance Drawdown Notice

     31   

Schedule 5 – Form of Transaction Documents

     33   

Schedule 6 – Form of Transfer Documents

     41   

 

 

iii



--------------------------------------------------------------------------------

This FleetCo Italian Facility Agreement (the “Agreement”) is made on 5 March
2013, in London between:

 

(1) CARFIN FINANCE INTERNATIONAL LIMITED, a private limited company incorporated
under the laws of Ireland with registered number 463656 and having its
registered office at 1 Grant’s Row, Lower Mount Street, Dublin 2, Ireland in its
capacity as lender (the “Lender”);

 

(2) AVIS BUDGET ITALIA S.p.A. FLEET CO. S.A.p.A., (formerly, Avis Autonoleggio
S.p.A. Fleet Co. S.A.p.A.), a partnership limited by shares (società in
accomandita per azioni) incorporated in the Republic of Italy with registered
office at Via Galileo Galilei 1, 39100, Bolzano, Italy, fiscal code, VAT code
and companies’ register of Bolzano number 097550851009, as borrower (the
“Borrower”);

 

(3) DEUTSCHE TRUSTEE COMPANY LIMITED, a company incorporated under the laws of
England, registered under number 02123807 and with its offices at Winchester
House, 1 Great Winchester Street, London EC2N 2DB, United Kingdom, in its
capacity as Issuer security trustee for and on behalf of the Issuer Secured
Creditors (the “Issuer Security Trustee”);

 

(4) CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, a société anonyme organised
and existing under the laws of France, whose registered office is 9, quai du
Président Paul Doumer, 92920 Paris La Défense Cedex, France, registered with the
trade registry of Nanterre under number 304 187 701 RCS Nanterre, in its
capacities as (a) FleetCo Security Agent for and on behalf of the FleetCo
Secured Creditors (the “FleetCo Security Agent”) and (b) transaction agent under
the Transaction Documents (the “Transaction Agent”);

 

(5) DEUTSCHE BANK AG, LONDON BRANCH, at its office at Winchester House, 1 Great
Winchester Street, London EC2N 2DB, United Kingdom, in its capacity as Issuer
cash manager (the “Issuer Cash Manager”); and

 

(6) AVIS FINANCE COMPANY LIMITED, a company incorporated under the laws of
England whose registered office is at Avis House, Park Road, Bracknell,
Berkshire RG12 2EW, registered under number 02123807 (“Finco”),

each of the above a “Party” and together the “Parties” to this Agreement.

It is agreed as follows:

 

1 Definitions and Interpretation

 

1.1 Definitions

Unless otherwise defined in this Agreement or the context requires otherwise,
capitalised words and expressions used in this Agreement have the meanings
ascribed to them in the Master Definitions Agreement dated on or about the date
hereof, and entered into by, amongst others, the Issuer, the Issuer Security
Trustee and the Transaction Agent (the “Master Definitions Agreement”) (as the
same may be amended, varied or supplemented from time to time). Words used in
this Agreement and defined in the Master Definitions Agreement shall be governed
by and construed in accordance with Italian law when used in this Agreement
regardless of the law governing the Master Definitions Agreement.

 

 

 

1



--------------------------------------------------------------------------------

1.2 Construction

The provisions of clause 2 (Principles of Interpretation and Construction) of
the Master Definitions Agreement shall apply herein as if set out in full herein
and as if references therein to “this Agreement” were to this Agreement provided
however that, for these purposes, clause 2 (Principles of Interpretation and
Construction) of the Master Definitions Agreement shall be governed by and
construed in accordance with Italian law.

 

1.3 Inconsistencies with other Transaction Documents

If there is any inconsistency between the definitions given in this Agreement
and those given in the Master Definitions Agreement or any other Transaction
Document, the definitions set out in this Agreement will prevail.

Should any doubt arise as to the law governing a specific provision of this
Agreement, the Parties agree that any such conflict of laws should be resolved
so as to ensure the validity of the dedicated financing pursuant to article
2447-decies of the Italian Civil Code purported to be established by this
Agreement.

 

1.4 FleetCo Deeds of Charge and Issuer Deed of Charge

Each Party acknowledges the arrangements which have been entered into pursuant
to the terms of the Issuer Deed of Charge and the FleetCo Deeds of Charge and
agrees that:

 

  1.4.1 all actions to be taken, discretions to be exercised and other rights
vested in the Issuer Secured Creditors under the terms of the Issuer Transaction
Documents will only be exercisable as provided in or permitted by the Framework
Agreement, the Issuer Deed of Charge and the Issuer Intercreditor Terms;

 

  1.4.2 all actions to be taken, discretions to be exercised and other rights
vested in the FleetCo Secured Creditors (including the Lender) under the terms
of the FleetCo Transaction Documents will only be exercisable as provided in or
permitted by the Framework Agreement and the relevant FleetCo Deed of Charge;

 

  1.4.3 no Issuer Secured Creditor or FleetCo Secured Creditor will be obliged
to monitor or enquire whether any of the other Issuer Secured Creditors or other
FleetCo Secured Creditors is complying with or has complied with the terms of
the Framework Agreement, the Issuer Deed of Charge, the Issuer Intercreditor
Terms or any relevant FleetCo Deed of Charge (as applicable); and

 

  1.4.4 any Issuer Transaction Documents or FleetCo Transaction Documents (as
applicable) entered into by it will be subject to the terms of the Framework
Agreement, the Issuer Deed of Charge, the Issuer Intercreditor Terms and the
relevant FleetCo Deed of Charge (as applicable).

 

2 The FleetCo Advances

 

2.1 The FleetCo Advances

Subject to the terms of this Agreement, the Lender shall make available to the
Borrower the FleetCo Advances in the form of a dedicated financing pursuant to
article 2447-decies of the Italian Civil Code in a maximum aggregate amount of
the Country Asset Value of the Borrower in Italy, provided that the total
aggregate amount of FleetCo Advances made available by the Lender shall not
exceed EUR 500,000,000 at any one time.

 

 

 

2



--------------------------------------------------------------------------------

2.2 Ranking

Each FleetCo Advance borrowed by the Borrower shall rank pari passu with all
other FleetCo Advances.

 

2.3 The Specific Transaction

 

  2.3.1 The Lender and the Borrower acknowledge and agree that the purposes of
this Agreement and of each FleetCo Advance is to finance the Specific
Transaction (“specifico affare”) of the Borrower on the assumption that the
financing of the Specific Transaction hereunder qualifies as a dedicated
financing in accordance with, and for the purposes of, article 2447-decies of
the Italian Civil Code. In this Agreement, “Specific Transaction” (“specifico
affare”) means, for the purposes of and within the meaning of article
2447-decies of the Italian Civil Code, the business conducted or to be conducted
by the Borrower consisting in the purchase of Vehicles from a Vehicle
Manufacturer or Vehicle Dealer by the Borrower in Italy and the resale of such
Vehicles in accordance with the Transaction Documents.

 

  2.3.2 Notwithstanding anything contained in this Agreement, the Lender acting
in good faith may, by notice to the Borrower and the other Parties, terminate
this Agreement in accordance with article 1353 of the Italian Civil Code at any
time if, by reason of a change in law or the interpretation of article
2447-decies of the Italian Civil Code given by a court precedent or a regulatory
authority, in the reasonable opinion of the Lender and the FleetCo Security
Agent which shall be supported by a legal opinion addressed to the Lender and
the Borrower (in form and substance satisfactory to the Lender (acting through
the FleetCo Security Agent)) from a firm of lawyers of international repute
opining on the relevant change in law or interpretation thereof, (a) any of the
FleetCo Advances at any time disbursed under this Agreement fails to qualify as
a dedicated financing in accordance with, and for the purposes of, article
2447-decies of the Italian Civil Code, (b) the Income and Revenues from time to
time held by the Lender are not ring-fenced for the purposes, and within the
meaning, of article 2447-decies of the Italian Civil Code or (c) the Vehicles
(I) owned by the Borrower as at the Initial Funding Date and (II) from time to
time purchased by the Borrower in the context of the Specific Transaction do not
constitute, up to the resale thereof, “beni strumentali” for the purposes of
article 2447-decies of the Italian Civil Code, provided however that no such
termination shall occur if any of such events has been cured or actions have
been taken to the satisfaction of the Lender and the FleetCo Security Agent. By
way of example, the Lender and the FleetCo Security Agent will consider in the
specific circumstances whether the creation of the Security Interest over the
Vehicles shall constitute a satisfactory cure of any of such events.

 

  2.3.3 Schedule 1 (Checklist in respect of article 2447-decies, second
paragraph, of the Italian Civil Code) contains a summary of the provisions set
out in this Agreement and the other Transaction Documents which are relevant for
the purposes of article 2447-decies, second paragraph, of the Italian Civil
Code.

 

  2.3.4 For the purposes of article 2447-decies of the Italian Civil Code, the
Lender and the Borrower acknowledge and accept that:

 

  (i) the business plan of the Specific Transaction is hereby attached as
Schedule 2 (Business Plan) (the “Business Plan”);

 

 

 

3



--------------------------------------------------------------------------------

  (ii) the most recent available list of Vehicles owned by the Borrower which
are necessary to carry out the Specific Transaction is hereby attached as
Schedule 3 (List of Vehicles);

 

  (iii) the list of monitoring mechanisms put in place to control the
implementation of the Specific Transaction is described in Clause 2.6
(Monitoring) and Schedule 1 (Checklist in respect of article 2447-decies, second
paragraph, of the Italian Civil Code); and

 

  (iv) as security for the discharge of the FleetCo Secured Liabilities arising
from this Agreement, the Borrower will create Security Interests pursuant to the
FleetCo Italian Security Documents.

 

  2.3.5 The Borrower acknowledges and agrees that the Vehicles (i) owned by the
Borrower as at the Initial Funding Date and (ii) from time to time purchased by
the Borrower in the context of the Specific Transaction will constitute, up to
the resale thereof, “beni strumentali” for the purposes of article 2447-decies
of the Italian Civil Code.

 

2.4 Application of funds

 

  2.4.1 Without prejudice to Clause 2.1 (The FleetCo Advances) above and the
financing of the Specific Transaction qualifying as a dedicated financing in
accordance with, and for the purposes of, article 2447-decies of the Italian
Civil Code, the Borrower shall apply all amounts raised by it under the FleetCo
Advances for the following purposes:

 

  (i) to refinance the indebtedness incurred under and in accordance with the
terms of the Interim Fleet Financing Facility Agreement originally dated
20 October 2011, as amended and/or restated from time to time; and

 

  (ii) to finance the purchase of Vehicles from Vehicle Manufacturers and
Vehicle Dealers by the Borrower in Italy.

 

  2.4.2 The Lender shall not be obliged to concern itself with any such
application.

 

2.5 Ring-fencing of Income and Revenues deriving from the Specific Transaction

 

  2.5.1 Without prejudice to Clause 2.5.3 below, the Parties acknowledge and
agree that the principal source of funds available to the Borrower for the
payment of amounts due under this Agreement will consist of:

 

  (i) the sale proceeds received from Vehicle Manufacturers and/or Vehicle
Dealers (in the case of Programme Vehicles) as well as Vehicle Dealers and other
third parties (in the case of Non-Programme Vehicles) in relation to the
Vehicles from time to time sold by the Borrower; and

 

  (ii) any interest or other remuneration earned from time to time by the
Borrower as a result of any investment made by it (or on its behalf) by
utilising the amounts set out in paragraph (i) above

(the “Income and Revenues”).

 

 

 

4



--------------------------------------------------------------------------------

  2.5.2 The Parties acknowledge and agree that the Income and Revenues will be
segregated from all other assets of the Borrower by operation of article
2447-decies of the Italian Civil Code and, pursuant to the Transaction
Documents, they will be available, and shall be used exclusively, both before
and after a winding-up of the Borrower, to satisfy:

 

  (i) all monetary obligations (obbligazioni pecuniarie) of the Borrower under
this Agreement from time to time, including in respect of:

 

  (a) the repayment or prepayment (in whole or in part) of the principal amount
of any FleetCo Advance;

 

  (b) the payment of interest (including, without limitation, default interest)
accrued on any FleetCo Advance or any other amount outstanding under this
Agreement; and

 

  (c) any indemnity set out in this Agreement (including, without limitation,
any indemnity in respect of taxes, costs and expenses, break costs and increased
costs) and any indemnification obligation in connection with the breach of any
provision of this Agreement;

 

  (ii) the monetary obligations (obbligazioni pecuniarie) of the Borrower
resulting from the invalidity, ineffectiveness or unenforceability of any of the
obligations referred to in item (i) above, including, without limitation, the
obligations to pay any amount pursuant to article 2033 or 2041 of the Italian
Civil Code or any analogous provisions under any other applicable law; and

 

  (iii) the monetary obligations (obbligazioni pecuniarie) of the Borrower
resulting from claw-back (revoca) or ineffectiveness (inefficacia), pursuant to
any applicable law, of any payment made by the Borrower or any other person to
discharge, in full or in part, any of the obligations referred to in item (i) or
(ii) above.

 

  2.5.3 The Parties acknowledge and agree that:

 

  (i) the Income and Revenues shall be used exclusively in or towards payment of
interest and/or repayment of principal due in respect of this Agreement in
accordance with items (h) and (i) of the Italian FleetCo Pre-Enforcement
Priority of Payments and items (g) and (h) of the Italian FleetCo
Post-Enforcement Priority of Payments;

 

  (ii) the Lender’s claims and actions hereunder against the Borrower are
limited to the FleetCo Available Funds of the Borrower and, accordingly the
Borrower’s obligations hereunder are not limited recourse to the Income and
Revenues which are ring-fenced by operation of article 2447-decies of the
Italian Civil Code. Nothing in this Agreement, however, will prevent the Lender
from proving for the full amount owed to it by the Borrower under this Agreement
in the liquidation of the Borrower.

 

2.6 Monitoring

 

  2.6.1 Before or after the occurrence of any Event of Default, the Lender
(acting through the FleetCo Security Agent) may direct the Borrower:

 

  (i) in its capacity as beneficiary of the Services under the Italian Servicing
Agreement, to terminate such agreement and/or to replace the Italian Servicer in
relation to any or all Service(s) thereunder in accordance with the terms and
subject to the conditions of the Italian Servicing Agreement;

 

 

 

5



--------------------------------------------------------------------------------

  (ii) in its capacity as Lessor under the Italian Master Lease Agreement or
beneficiary of the Services under the Italian Servicing Agreement, to take any
step and/or exercise any right it is entitled to take or exercise, for the sole
purpose of monitoring or controlling any of its rights under the Italian Master
Lease Agreement and/or Italian Servicing Agreement and receiving any
information, or control any fact or information which may be requested or
controlled, including without limitation:

 

  (a) any of its rights set out in clauses 4, 6, 8, 13, 14, 16, 17 and schedule
1 of the Italian Servicing Agreement;

 

  (b) any of its rights set out in clauses 3.2.3, 4.2.4, 5, 7.1.2, 9, 16.1, 22,
23, 26.1, 27, 29.2, 29.3, 30, 36 and 42 of the Italian Master Lease Agreement;
and/or

 

  (c) any of its rights to notify any of the Vehicle Manufacturer Event of
Default, Potential Master Lease Termination Event or Master Lease Termination
Event.

The Borrower (also through the Italian Servicer) shall immediately comply with
any such direction or instruction subject to the terms of the applicable
Transaction Documents.

The Borrower hereby undertakes to provide (also through the Italian Servicer)
the Lender and the Transaction Agent with any information, notice and/or
documents relating to the Specific Transaction and received and/or given under
the FleetCo Transaction Documents to which it is a party.

 

3 Availability of the FleetCo Advances

 

3.1 Availability of FleetCo Advances

Subject to Clause 3.3 (Initial Conditions Precedent) or 3.4 (Further Conditions
Precedent) (as applicable) and the delivery of a FleetCo Advance Drawdown Notice
in accordance with Clause 3.2 (FleetCo Advance Drawdown Notice) below, the
Lender shall make a FleetCo Advance to the Borrower on each FleetCo Advance
Drawdown Date (a) during the Revolving Period and (b) following the end of the
Revolving Period but only to fund the purchase of Vehicles (including any
applicable VAT) where the Borrower is contractually bound on the Rapid
Amortisation Commencement Date or the Scheduled Amortisation Commencement Date
(as the case may be) to make the payment.

 

3.2 FleetCo Advance Drawdown Notice

 

  3.2.1 The Borrower (or the Italian Servicer on its behalf) shall sign and
deliver (or procure delivery of) to the Lender (copied to the Transaction Agent,
the Issuer Security Trustee, the Central Servicer, the FleetCo Security Agent
and the Issuer Cash Manager) a duly completed FleetCo Advance Drawdown Notice in
respect of each request for a FleetCo Advance by 1.00 p.m. CET on the Business
Day which is at least four (4) Business Days prior to the proposed FleetCo
Advance Drawdown Date.

 

    The Borrower (or the Italian Servicer on its behalf) shall also deliver (or
procure delivery of) to the Lender (copied to the Transaction Agent, the Issuer
Security Trustee, the Central Servicer, the FleetCo Security Agent and the
Issuer Cash Manager) by 1.00 p.m. CET on the Business Day which is at least four
(4) Business Days prior to the proposed FleetCo Advance Drawdown Date:

 

  (i) a certificate (certificato di vigenza) issued by the competent companies’
register in respect of Italian FleetCo dated no earlier than seven Business Days
prior to the proposed FleetCo Advance Drawdown Date;

 

 

 

6



--------------------------------------------------------------------------------

  (ii) with respect to the proposed FleetCo Advance Drawdown Date which is the
Initial Funding Date:

 

  (a) the most recent available list of Vehicles owned by the Borrower;

 

  (b) evidence that a copy of this Agreement has been deposited for registration
purposes at the relevant companies’ register in accordance with article
2447-decies, third paragraph, letter (a), of the Italian Civil Code; and

 

  (c) confirmation that an appropriate collection and accounting system has been
put in place in order to identify and segregate the Income and Revenues
generated by the Specific Transaction in accordance with article 2447-decies,
third paragraph, letter (b), of the Italian Civil Code.

 

  3.2.2 Contents of FleetCo Advance Drawdown Notice: Each notice shall be
substantially in the form set out in Schedule 4 (Form of FleetCo Advance
Drawdown Notice) and shall specify (as relevant):

 

  (i) the relevant FleetCo Advance Drawdown Date;

 

  (ii) the proposed FleetCo Advance Repayment Dates provided that:

 

  (a) only one FleetCo Advance Repayment Date may be specified for each
individual FleetCo Advance and the latest date that such proposed FleetCo
Advance Repayment Date must fall on is 35 (thirty five) days falling after the
drawdown of such FleetCo Advance;

 

  (b) there may be no more than five (5) FleetCo Advance Drawdown Dates during
the period starting from (and including) any Settlement Date and ending on (but
excluding) the next Settlement Date; and

 

  (c) there may be no more than five (5) FleetCo Advance Repayment Dates during
the period starting from (and including) any Settlement Date and ending on (but
excluding) the next Settlement Date,

Provided further that:

 

  A. for the purposes of paragraphs (b) and (c) above, a FleetCo Advance
Drawdown Date shall not be deemed to occur if a FleetCo Advance made pursuant to
this Agreement does not result in any corresponding Senior Advance;

 

  B. where more than one FleetCo Advance is drawn on the same FleetCo Advance
Drawdown Date pursuant to the relevant FleetCo Facility Agreement, such FleetCo
Advances shall be deemed to be drawn on a single FleetCo Advance Drawdown Date
for the purposes of paragraph (b) above regardless of the number of relevant
FleetCo Advances drawn on such date and regardless of their respective FleetCo
Advance Repayment Date(s);

 

 

 

7



--------------------------------------------------------------------------------

  C. where more than one FleetCo Advance is repaid on the same FleetCo Advance
Repayment Date pursuant to the relevant FleetCo Facility Agreement, such FleetCo
Advances shall be deemed to be repaid on a single FleetCo Advance Repayment Date
for the purposes of paragraph (c) above regardless of the number of relevant
FleetCo Advances repaid on such date; and

 

  D. where one or more FleetCo Advance(s) are drawn on the same date as the
FleetCo Advance Repayment Date of one or more existing FleetCo Advance(s) made
under this Agreement or any other FleetCo Facility Agreement, no additional
FleetCo Advance Drawdown Date or FleetCo Advance Repayment Date shall be deemed
to occur for the purpose of paragraphs (b) and (c) above; and

 

  (iii) the amount of the FleetCo Advance to be made by the Lender, provided
that: such amount, when aggregated with all other FleetCo Advances to be made on
the same FleetCo Advance Drawdown Date to all other FleetCos, shall be at least
equal to the Minimum Drawing Amount.

 

  3.2.3 No Drawing Confirmation: If a FleetCo Advance Drawdown Notice is
delivered under the FleetCo German Facility Agreement or the FleetCo Spanish
Facility Agreement but no FleetCo Advance is contemplated under this Agreement
on the FleetCo Advance Drawdown Date referred to in the relevant FleetCo Advance
Drawdown Notice, the Borrower (or the Italian Servicer on its behalf) must
deliver a written confirmation (which may be in the form of an electronic mail)
to the Lender (copied to the Transaction Agent, the Central Servicer, the Issuer
Security Trustee, the FleetCo Security Agent and the Issuer Cash Manager) that
no FleetCo Advance is being requested under this Agreement on the relevant
FleetCo Advance Drawdown Date by no later than 2.00 p.m. CET on the Reporting
Date.

 

3.3 Initial Conditions Precedent

The Lender shall make a FleetCo Advance to the Borrower on the Initial Funding
Date if, on or before the first FleetCo Advance Drawdown Date, the Lender, the
FleetCo Security Agent and the Transaction Agent have received from the Borrower
(or the Italian Servicer on its behalf) all of the documents and other evidence
listed in part 1 (Conditions Precedent to the Initial Senior Advance and the
Initial FleetCo Advance) of schedule 2 (Conditions Precedent to Senior Advances
and FleetCo Advances) to the Framework Agreement, in each case, in form and
substance satisfactory to the Lender and the FleetCo Security Agent.

 

3.4 Further Conditions Precedent

Subject to Clause 3.3 (Initial Conditions Precedent), the Lender shall make a
FleetCo Advance to the Borrower at any date after the Initial Funding Date if,
on the date of each FleetCo Advance Drawdown Notice and on or before the
proposed FleetCo Advance

 

 

 

8



--------------------------------------------------------------------------------

Drawdown Date (unless expressly specified to the contrary herein), the Lender,
the FleetCo Security Agent and the Transaction Agent have received from the
Borrower (or the Italian Servicer on its behalf) all of the documents and other
evidence listed in part 2 (Subsequent Conditions Precedent to Senior Advances
and FleetCo Advances) of schedule 2 (Conditions Precedent to Senior Advances and
FleetCo Advances) to the Framework Agreement.

 

4 Interest

 

4.1 Payment of Interest

 

  4.1.1 The Borrower shall pay accrued interest on each FleetCo Advance on the
Settlement Date following the end of the relevant FleetCo Advance Interest
Period, in accordance with the FleetCo Priority of Payments applicable to the
Borrower as set out in Clause 5 (Priority of Payments), notwithstanding that the
FleetCo Advance Repayment Date of such FleetCo Advance may not fall on a
Settlement Date.

 

  4.1.2 The amount of interest payable in accordance with Clause 4.1.1 on each
FleetCo Advance shall be the FleetCo Advance Interest Amount. For the purposes
of this Agreement, “FleetCo Advance Interest Amount” means, in respect of a
FleetCo Advance, an amount equal to the multiple of (A) the FleetCo Individual
Advance Proportion and (B) the sum of:

 

  (i) the total amount of interest payable on the relevant Settlement Date on
all outstanding Senior Advances that have the same drawdown date and the same
repayment date as such FleetCo Advance; plus

 

  (ii) the total amount of interest payable on the relevant Settlement Date on
all outstanding Issuer Subordinated Advances that have the same drawdown date
and repayment date as such FleetCo Advance; less

 

  (iii) the total amount received by the Issuer from the Issuer Hedge
Counterparties pursuant to the Issuer Hedging Agreements in relation to interest
payable on the relevant Settlement Date on Senior Advances that have the same
drawdown date and the same repayment date as such FleetCo Advance.

 

4.2 Interest Periods

The interest period of a FleetCo Advance shall be the FleetCo Advance Interest
Period.

 

4.3 Unpaid Amounts

 

  4.3.1 Any amounts which the Borrower is obliged to pay to the Lender pursuant
to this Agreement which remain unpaid on the due date for payment shall remain
outstanding. Interest on any unpaid amounts (“Default Interest”) shall be paid
on any overdue amounts of the principal, interest or any other amount payable
under this Agreement and will accrue daily from the due date up to the date of
actual payment (both before and after judgment) at a rate which is equal to the
weighted average of:

 

  (i) the rate of default interest applicable in accordance with the Issuer Note
Issuance Facility Agreement (if any) to all outstanding Senior Advances that
have the same drawdown date and repayment date as such FleetCo Advance in
respect of which such default interest is due; and

 

 

 

9



--------------------------------------------------------------------------------

  (ii) the rate of default interest applicable in accordance with the Issuer
Subordinated Facility Agreement (if any) to all outstanding Issuer Subordinated
Advances that have the same drawdown date and repayment date as such FleetCo
Advance in respect of which such default interest is due.

 

  4.3.2 Any Default Interest shall be paid at the time specified in the
corresponding Senior Advance.

 

  4.3.3 Default Interest arising on an overdue amount will be compounded to the
extent permitted by article 1283 of the Italian Civil Code and the CICR
Resolution of 9 February 2000.

 

4.4 Usury Cap

Notwithstanding any other provision of this Agreement, if at any time the TEG
(as defined below) applicable to a FleetCo Advance exceeds the maximum amount
set out by Italian Law No. 108 of 7 March 1996, as from time to time amended and
integrated (the “Italian Usury Legislation”) at that time and that constitutes a
breach of Italian Usury Legislation, then the rate of interest payable by the
Borrower in respect of the relevant FleetCo Advance shall be capped, for the
shortest possible period, at an amount such that the TEG applicable to that
FleetCo Advance is equal to the maximum amount permitted under the Italian Usury
Legislation. For the purposes of this Clause, “TEG” means the tasso effettivo
globale calculated as set out in the instructions published by the Bank of Italy
named “Istruzioni per la rilevazione dei tassi effettivi globali medi ai sensi
della legge sull’usura” dated August 2009 and as from time to time amended or
supplemented.

 

5 Priority of Payments

 

5.1 Pre-Enforcement Priority of Payments

Subject to Clause 5.2 (Post-Enforcement Priority of Payments), the Borrower
shall pay interest and repay all FleetCo Advances subject to and in accordance
with the Italian FleetCo Pre-Enforcement Priority of Payments.

 

5.2 Post-Enforcement Priority of Payments

Upon receipt of a FleetCo Enforcement Notice from the FleetCo Security Agent,
the Borrower shall pay interest and repay all FleetCo Advances subject to and in
accordance with the Italian FleetCo Post-Enforcement Priority of Payments.

 

6 Prepayment and Repayments

 

6.1 Reborrowing during Revolving Period

 

  6.1.1 The Borrower shall repay a FleetCo Advance on the FleetCo Advance
Repayment Date specified in respect of such FleetCo Advance in the relevant
FleetCo Advance Drawdown Notice.

 

  6.1.2 The Borrower shall not make a repayment on any other date unless
otherwise agreed between the Transaction Agent and the Borrower (or the Italian
Servicer on its behalf), and as notified to the Issuer Cash Manager and the
FleetCo Security Agent.

 

 

 

10



--------------------------------------------------------------------------------

  6.1.3 Without prejudice to the Borrower’s obligation under Clause 6.1.1 above,
at any time period during the Revolving Period, if the Lender receives a FleetCo
Advance Drawdown Notice from the Italian Servicer (on behalf of the Borrower) in
accordance with Clause 3.2 (FleetCo Advance Drawdown Notice) and one or more
FleetCo Advances are to be made available to the Borrower on the same day that a
maturing FleetCo Advance is due to be repaid by the Borrower in whole or in part
for the purpose of refinancing the maturing FleetCo Advance, the aggregate
amount of the new FleetCo Advances drawn under this Agreement shall be treated
as if applied in or towards repayment of the maturing FleetCo Advance so that:

 

  (i) if the amount of the maturing FleetCo Advance exceeds the aggregate amount
of the new FleetCo Advances:

 

  (a) the Borrower shall only be required to make a payment in respect of
principal on the maturing FleetCo Advances to the Lender in an amount in the
relevant currency equal to that excess; and

 

  (b) the new FleetCo Advances shall be treated as having been made available
and applied by the Borrower in or towards repayment to the Lender of the
maturing FleetCo Advance and the Lender shall not be required to make a payment
under this Agreement in respect of the new FleetCo Advances; and

 

  (ii) if the amount of the maturing FleetCo Advances is equal to or less than
the aggregate amount of the new FleetCo Advances:

 

  (a) the Borrower shall not be required to make a payment in respect of
principal on the maturing FleetCo Advances to the Lender; and

 

  (b) the Lender shall be required to make a payment to the Borrower only to the
extent that new FleetCo Advances exceed the maturing FleetCo Advances and the
remainder of new FleetCo Advances shall be treated as having been made available
and applied by the Borrower in or towards repayment of the Lender of the
maturing Senior Advance.

 

  6.1.4 Subject to clauses 5.2(i) and 9.1(i) of the Framework Agreement, the
Borrower may not re-borrow any FleetCo Advance at any time following the
termination of the Revolving Period.

 

  6.1.5 For the avoidance of doubt, the Parties acknowledge and agree that, if
on any FleetCo Advance Repayment Date, one or more FleetCo Advances are made
available to the Borrower by way of set-off against amounts payable in respect
of one or more maturing FleetCo Advances pursuant to Clause 6.1 above, a portion
of the Income and Revenues then available, up to the amount of such new FleetCo
Advance(s), shall be made available to finance the purchase of Vehicles from
Vehicle Manufacturers and Vehicle Dealers designated manufacturers and dealers
by the Borrower in Italy or, alternatively, to pay any amount due by it
hereunder to the Lender.

 

 

 

11



--------------------------------------------------------------------------------

6.2 Prepayment – TRO Default

If a TRO Default occurs in relation to Italian FleetCo or Italian OpCo (but
prior to such TRO Default becoming an Event of Default), the Borrower may prepay
all FleetCo Advances then outstanding in accordance with the Italy Repayment
Option.

 

6.3 Mandatory Repayment – Rapid Amortisation Event

The Borrower shall immediately, upon receipt of notice from the FleetCo Security
Agent of the occurrence of a Rapid Amortisation Event, repay the whole of all
FleetCo Advances then outstanding, together with accrued interest thereon and
any other sums then owed by the Borrower hereunder.

 

6.4 Mandatory Repayment – Final Maturity Date

The Borrower shall irrevocably and unconditionally repay in full all outstanding
FleetCo Advances under this Agreement on the Final Maturity Date by paying to
the Lender the Principal Amount Outstanding of the relevant FleetCo Advances on
such date.

 

6.5 No Other Repayments

The Borrower shall not repay all or any part of the FleetCo Advances except at
the times and in the manner expressly provided for in this Agreement.

 

7 Tax Gross-up

All payments made by the Borrower to the Lender under this Agreement shall be
made free and clear of and without deduction for or on account of Tax unless the
Borrower is required by applicable law to make such a payment subject to the
deduction or withholding of Tax, in which case the sum payable by the Borrower
(in respect of which such deduction or withholding is required to be made) shall
be increased to the extent necessary to ensure that the Lender receives a sum
net of any deduction or withholding equal to the sum which it would have
received had no such deduction or withholding been made or required to be made.

 

8 Tax

 

8.1 Notification of Requirement to Deduct Tax

If, at any time, the Borrower is required by applicable law to make any
deduction or withholding on account of Tax from any sum payable by it hereunder
(or if thereafter there is any change in the rates at which or the manner in
which such deductions or withholdings are calculated), the Borrower (or the
Italian Servicer on its behalf) shall promptly notify the Lender (copying the
Transaction Agent, the Issuer Cash Manager, the Central Servicer, the FleetCo
Security Agent and the Issuer Security Trustee).

 

8.2 Evidence of Payment of Tax

If the Borrower makes any payment hereunder in respect of which it is required
by applicable law to make any deduction or withholding on account of Tax, it
shall pay the full amount required to be deducted or withheld to the relevant
Taxation Authority within the time allowed for such payment under applicable law
and shall deliver (or procure the Italian Servicer to deliver) to the Lender
(copying the Transaction Agent, the Issuer Cash Manager, the Central Servicer,
the FleetCo Security Agent and the Issuer Security

 

 

 

12



--------------------------------------------------------------------------------

Trustee), within 30 days after it has made such payment to the applicable
authority, an original receipt (if one is issued) (or a certified copy thereof)
issued by such authority evidencing the payment to such authority of all amounts
so required to be deducted or withheld in respect of such payment.

 

8.3 Tax Credit Payment

If an additional payment is made under Clause 7 (Tax Gross-up) by the Borrower
for the benefit of the Lender and the Lender, in its sole discretion, determines
that it has obtained and utilised a credit against, a relief or remission for,
or repayment of, any Tax, then, if and to the extent that the Lender, in its
sole opinion, determines that such credit, relief, remission or repayment is in
respect of or calculated with reference to the circumstances giving rise to the
additional payment made pursuant to Clause 7 (Tax Gross-up) the Lender shall, if
such credit is received by the Lender in cash or cash equivalent and to the
extent that it can do so without prejudice to the retention of the amount of
such credit, relief, remission or repayment, pay to the Borrower such amount as
the Lender shall, in its sole opinion, determine to be the amount which will
leave the Lender (after such payment) in no worse after-tax position than it
would have been in had the circumstances giving rise to the additional payment
in question not arisen. For the avoidance of doubt, such payment shall be made
outside the relevant Issuer Priority of Payment.

 

8.4 Tax Credit Clawback

If the Lender makes any payment to the Borrower pursuant to Clause 8.3 (Tax
Credit Payment) and it subsequently transpires that the credit, relief,
remission or repayment in respect of which such payment was made was not
available or has been withdrawn, the Borrower shall reimburse the Lender such
amount as the Lender determines, in good faith, is necessary to place it in the
same after-tax position as it would have been in if such credit, relief,
remission or repayment had been obtained and fully used by the Lender.

 

8.5 Tax and Other Affairs

No provision of this Agreement shall interfere with the right of the Lender to
arrange its tax or any other affairs in whatever manner it thinks fit, oblige
the Lender to claim any credit, relief, remission or repayment in respect of any
payment under Clause 7 (Tax Gross-up) in priority to any other credit, relief,
remission or repayment available to it nor oblige the Lender to disclose any
information relating to its tax or other affairs or any computations in respect
thereof.

 

9 Acceleration

The Parties acknowledge and agree that on and at any time after the delivery of
a FleetCo Enforcement Notice or the notice set out in Clause 2.3.2(i) above, the
FleetCo Security Agent shall act in accordance with clause 8.5.2 (FleetCo Event
of Default) of the Framework Agreement.

 

10 Costs and Expenses

 

10.1 Transaction Expenses

The Borrower shall, from time to time on demand of the Lender (or, following the
service of a FleetCo Enforcement Notice, the Lender and the FleetCo Security
Agent), reimburse the Lender for all costs and expenses together with any
Irrecoverable VAT thereon incurred by it in connection with the negotiation,
preparation and execution of this Agreement and the completion of the
transactions herein contemplated.

 

 

 

13



--------------------------------------------------------------------------------

10.2 Preservation and Enforcement of Rights

The Borrower shall, from time to time on demand of the Lender (or, following the
service of a FleetCo Enforcement Notice, the Lender and the FleetCo Security
Agent), reimburse the Lender for all costs and expenses (including legal fees)
on a full indemnity basis together with any Irrecoverable VAT thereon incurred
in, or in connection with, the preservation and/or enforcement of any of the
rights of the Lender (or, following the service of a FleetCo Enforcement Notice,
the Lender and the FleetCo Security Agent) under this Agreement and any other
document referred to in this Agreement (including, without limitation, any
reasonable and properly incurred costs and expenses relating to any
investigation as to whether or not a FleetCo Event of Default might have
occurred or is likely to occur or any steps necessary or desirable in connection
with any proposal for remedying or otherwise resolving a FleetCo Event of
Default or FleetCo Potential Event of Default).

 

10.3 Stamp Taxes

The Borrower shall pay all stamp, registration and Taxes of a similar nature to
which this Agreement or any judgment given in connection therewith is or at any
time may be subject and shall, from time to time on demand of the Lender (or,
following the service of a FleetCo Enforcement Notice, the Lender and the
FleetCo Security Agent), indemnify the Lender (or, following the service of a
FleetCo Enforcement Notice, the Lender and the FleetCo Security Agent) against
any liabilities, claims and reasonable and properly incurred costs and expenses
resulting from any failure to pay or any delay in paying any such Tax.

 

10.4 Amendment Costs

If the Borrower requests any amendment, waiver or consent then the Borrower
shall, within five Business Days of demand by the Lender (or, following the
service of a FleetCo Enforcement Notice, the Lender and the FleetCo Security
Agent), reimburse the Lender (or, following the service of a FleetCo Enforcement
Notice, the Lender and the FleetCo Security Agent) for all reasonable and
properly incurred costs and expenses (including legal fees) together with any
Irrecoverable VAT thereon incurred by the Lender in responding to or complying
with such request.

 

10.5 Lender Fees

The Borrower shall pay the FleetCo Italian Advances Proportion of the Ongoing
Issuer Fees of the Lender in accordance with the applicable FleetCo Priority of
Payment.

 

11 Borrower’s Indemnities

 

11.1 Borrower’s Indemnity

The Borrower undertakes to indemnify the Lender (and, following the delivery of
an Issuer Enforcement Notice, the Issuer Security Trustee) and the FleetCo
Security Agent and the Transaction Agent against:

 

  11.1.1 any claim, loss, cost or expense (including legal fees) or liability
together with any Irrecoverable VAT thereon, whether or not reasonably
foreseeable, which it may sustain or incur as a consequence of the occurrence of
any FleetCo Event of Default or any default by the Borrower in the performance
of any of the obligations expressed to be assumed by it in this Agreement;

 

 

 

14



--------------------------------------------------------------------------------

  11.1.2 any loss (other than by reason of the gross negligence or willful
default by the Lender (or, in the case of Clause 15 (Assignments), the Lender
and the FleetCo Security Agent, as applicable) or cost, together with any
Irrecoverable VAT thereon, it may suffer or incur as a result of its funding or
making arrangements to fund a FleetCo Advance requested by the Borrower but not
made by reason of the operation of any one or more of the provisions hereof;

 

  11.1.3 any loss, costs or expenses, together with any Irrecoverable VAT
thereon, the Lender may suffer or incur as a result of drawing on the Issuer
Reserve Account as a result of any shortfall in payments by the Borrower under
this Agreement;

 

  11.1.4 any costs and expenses, together with any Irrecoverable VAT thereon, of
any receiver appointed to the Lender as a result of a default by the Lender
caused by a breach by the Borrower of its obligations under the Transaction
Documents; and

 

  11.1.5 any termination payment, together with any Irrecoverable VAT thereon,
required to be made by the Lender under any Issuer Hedging Agreement arising as
a result of any failure by the Lender to comply with its obligations thereunder
in circumstances where such failure is caused by any breach by the Borrower of
its obligations under the Transaction Documents.

 

11.2 Currency Indemnity

 

  11.2.1 If any sum (a “Sum”) due from the Borrower under this Agreement or any
order or judgment given or made in relation hereto has to be converted from the
currency (the “First Currency”) in which such Sum is payable into another
currency (the “Second Currency”) for the purpose of:

 

  (i) making or filing a claim or proof against the Borrower; or

 

  (ii) obtaining or enforcing an order or judgment in any court,

the Borrower shall indemnify the Lender (or, in the case of Clause 15
(Assignments), the Lender and the FleetCo Security Agent) from and against any
loss suffered or incurred as a result of any discrepancy between (a) the rate of
exchange used for such purpose to convert such Sum from the First Currency into
the Second Currency and (b) the rate or rates of exchange available to the
Lender at the time of receipt of such Sum.

 

  11.2.2 The Borrower waives any right it may have in any jurisdiction to pay
any amount under this Agreement in a currency or a currency unit other than that
in which it is expressed to be payable.

 

  11.2.3 If the Borrower makes a payment in any currency other than Euro
(regardless of whether such currency is a lawful currency in Italy), the
Borrower shall as an independent obligation, within three Business Days of
demand, indemnify the Lender against any cost, loss or liability arising out of
or as a result of the Lender receiving that payment in a currency other than
Euro (including, without limitation, any amount due from the Lender to the
Senior Noteholders pursuant to clause 12.2 of the Issuer Note Issuance Facility
Agreement).

 

 

 

15



--------------------------------------------------------------------------------

11.3 Tax Indemnity

The Borrower shall indemnify the Lender against any loss or costs incurred by
the Lender as a consequence of the Borrower having to make a FATCA Deduction on
any payment made to the Lender under this Agreement.

 

12 Currency of Account and Payment

Euro is the currency of account and payment for each and every sum at any time
due from the Borrower hereunder (including, without limitation, each payment in
respect of costs and expenses and each payment pursuant to Clause 11.1
(Borrower’s Indemnity).

 

13 Payments

 

13.1 Payments to the Lender

On each date on which this Agreement requires an amount to be paid by the
Borrower, the Borrower shall make the same available to the Lender for value on
the due date at such time and in such funds to the Issuer Transaction Account in
accordance with the applicable FleetCo Priorities of Payments, or such other
account as the Lender or the FleetCo Security Agent shall specify from time to
time.

 

13.2 Payments to the Borrower

On each date on which this Agreement requires an amount to be paid by the Lender
to the Borrower, the Lender shall (or shall procure that the Issuer Cash Manager
shall on its behalf) make the same available to the Borrower by payment in the
relevant currency and in same day funds (or in such other funds as may for the
time being be customary for the settlement of international banking transactions
in that currency) to the Italian Transaction Account.

 

13.3 Alternative Payment Arrangements

If, at any time, it shall become impracticable (by reason of any action of any
governmental authority or any change in law or any similar event) for the
Borrower to make any payments in the manner specified in Clause 13.1 (Payments
to the Lender), then the Borrower may agree with the Lender alternative
arrangements for such payments to be made, provided that, in the absence of any
such agreement, the Borrower shall be obliged to make all payments due to the
Lender in the manner specified herein.

 

13.4 No Set-off

Except as otherwise provided in this Agreement and subject to the provisions of
the Framework Agreement, all payments required to be made by the Borrower
hereunder shall be calculated without reference to any set-off or counterclaim
and shall be made free and clear of and without any deduction for or on account
of any set-off or counterclaim.

 

 

 

16



--------------------------------------------------------------------------------

14 Specific representations and undertakings in relation to the Specific
Transaction

 

14.1 Representations

In addition to the representation, warranties and undertakings of the Borrower
set out in the other Framework Agreement and the other Transaction Documents,
the Borrower represents, warrants and undertakes that:

 

  (i) the Business Plan contains and will contain from time to time all
information required to comply with the provisions of article 2447-decies of the
Italian Civil Code;

 

  (ii) it has adopted and keeps collection and accounting systems and principles
adequate for the purpose of the applicability of article 2447-decies, paragraphs
3(b), 5 and 8, of the Italian Civil Code;

 

  (iii) the Vehicles owned by it at the Initial Funding Date, the purchase price
of which will not be financed (in whole or in part) through the FleetCo Advances
granted on such date, have been entirely financed through the sums made
available to it under the Interim Fleet Financing Facility Agreement;

 

  (iv) the Borrower has executed the Italian Master Lease Agreement in the form
attached hereto as Schedule 5 – Part A, the Italian Servicing Agreement in the
form attached hereto as Schedule 5 – Part B, the Italian Mandate Agreement in
the form attached hereto as Schedule 5 – part C and the Italian Account Bank
Agreement in the form attached hereto as Schedule 5 – part D; and

 

  (v) each list of Vehicles provided to the Lender (copied to the Transaction
Agent, the Central Servicer, the Issuer Security Trustee, the FleetCo Security
Agent and the Issuer Cash Manager) together with each relevant FleetCo Advance
Drawdown Notice is the true and most up-to date list of Vehicles (i) at such
time owned by the Borrower and (ii) to be paid (in full or in part) through the
proceeds of the FleetCo Advance to be granted on the immediately following
FleetCo Advance Drawdown Date.

Unless expressly provided to the contrary, the representations and warranties
set out in this Clause shall be deemed to be repeated until the Final Maturity
Date (in either case, with reference to the facts and circumstances then
existing) on each Settlement Date, on the date (if different) on which each
FleetCo Advance is made and on the date on which each FleetCo Advance Drawdown
Date Notice is served.

 

14.2 Undertakings

The Borrower shall:

 

  14.2.1 always maintain the corporate form of a partnership limited by shares
(società in accomandita per azioni) or, to the extent permitted by the
Transaction Documents, a joint stock company (società per azioni);

 

  14.2.2 always ensure and preserve at its own costs and expenses the rights of
the Lender and any of its successors, whether in general (successore a titolo
universale) or in particular (a titolo particolare), permitted transferees
(cessionario) and assigns (avente causa) under the terms of this Agreement in
relation to the Specific Transaction and the Income and Revenues;

 

 

 

17



--------------------------------------------------------------------------------

  14.2.3 no later than the Initial Funding Date, for the purpose of ensuring the
segregation on the Income and Revenues provided for by article 2447-decies of
the Italian Civil Code, promptly deposit this Agreement (duly translated in the
Italian language) with the competent companies’ register;

 

  14.2.4 (a) deliver to the Lender (copied to the Transaction Agent, the Central
Servicer, the Issuer Security Trustee, the FleetCo Security Agent and the Issuer
Cash Manager) and (b) deposit with the competent companies’ register a copy of
an updated version of this Agreement for registration purposes at the relevant
companies’ register in accordance with article 2447-decies, third paragraph,
letter (a), of the Italian Civil Code upon request of the FleetCo Security
Agent, in case any amendment is made to this Agreement (or any deed,
certificate, instrument or agreement contemplated herein) and any of the
features referred to under (a) to (h) of article 2447-decies, second paragraph,
of the Italian Civil Code contained in this Agreement (other than the list of
Vehicles and the Business Plan) becomes inaccurate;

 

  14.2.5 no later than the Initial Funding Date and on each Settlement Date,
(a) deliver to the Lender (copied to the Transaction Agent, the Central Servicer
and the FleetCo Security Agent) and (b) deposit with the competent companies’
register the list (which shall be in Italian) of all Vehicles at that time, with
respect to the Initial Funding Date, and at the end of the immediately preceding
calendar month, with respect to each Settlement Date, owned by it (including
those to be paid (in full or in part) through the proceeds of the FleetCo
Advance to be granted on the Initial Funding Date, being currently deemed to be
“beni strumentali” for the purpose of article 2447-decies of the Italian Civil
Code. The list of Vehicles shall at least contain for each Vehicle: (a) name of
the vehicle manufacturer and vehicle model; (b) chassis number; and (c) plate
number. The list of Vehicles will be attached as Schedule 3 (List of Vehicles);

 

  14.2.6 keep adequate collection and accounting systems for the purpose of
article 2447-decies, paragraph 3, of the Italian Civil Code until the Final
Maturity Date and, in particular, ensure at all times that the cash flows
deriving from the Specific Transaction or otherwise relating to the Income and
Revenues will be deposited to the credit of the Italian FleetCo Dedicated
Financing Account and in any case kept separate from the proceeds of its leasing
activity and any other assets, proceeds or incomes of the Borrower other than
those deriving from the Specific Transaction;

 

  14.2.7 keep adequate accounting principles in relation to the Income and
Revenues, in accordance with article 2447-decies, paragraph 8, of the Italian
Civil Code;

 

  14.2.8 inform the Lender and the Transaction Agent of (a) any circumstances
which may have a Material Adverse Effect on each of the Specific Transaction and
the Income and Revenues and (b) any conservative actions (or, to the extent
applicable, other kind of legal actions) threatened, brought or joined by any of
its creditors in relation to the Specific Transaction or the Vehicles;

 

  14.2.9 should the provisions of Clause 19.6 (Amendments and Waivers) apply,
enter into any and all agreements and/or arrangements necessary or opportune for
the preservation of the Lender’s priority rights over the Specific Transaction
and/or any of the Borrower’s other assets;

 

 

 

18



--------------------------------------------------------------------------------

  14.2.10 on each Settlement Date, deliver to the Lender and the Transaction
Agent and deposit with the competent companies’ register an updated version of
the Business Plan showing the trend of the Specific Transaction;

 

  14.2.11 if requested by the Lender and/or the Transaction Agent, provide any
information or document which may be necessary for the purpose of monitoring the
implementation of the Specific Transaction by the Borrower;

 

  14.2.12 pay any stamp, registration or similar tax to be paid on or in
relation to the deposit of the FleetCo Italian Facility Agreement with the
competent companies’ register and the filing of such agreement with the
competent tax office; and

 

  14.2.13 not to amend the Master Definitions Agreement and the other
Transaction Documents listed in Schedule 1 (Checklist in respect of article
2447-decies, second paragraph, of the Italian Civil Code) (or any deed,
certificate, instrument or agreement contemplated herein) without the prior
written consent of the Lender (acting through the FleetCo Security Agent in
accordance with the Framework Agreement).

 

15 Assignments

 

15.1 Binding Agreement

This Agreement shall be binding upon and is for the benefit of each Party hereto
and its successors.

 

15.2 Assignments and Transfers by the Borrower

The Borrower shall not be entitled to assign or transfer all or any of its
rights, benefits and obligations hereunder without the prior written consent of
the FleetCo Security Agent and the Transaction Agent.

 

15.3 Assignments and Transfers by the Lender

Save as provided under the Issuer Security Documents and without prejudice to
Clause 15.4 (Option) below, the Lender shall not be entitled to assign or
transfer all or any of its rights, benefits and obligations hereunder unless
(i) with the prior written consent of the Issuer Security Trustee acting in
accordance with clause 24.3 (Consents, Directions, Instructions, Amendments,
Waivers and Modifications of Transaction Documents by the Issuer Security
Trustee) of the Framework Agreement and the Transaction Agent and (ii) the
assignee or transferee is another bank or financial institution or investor
which is regularly engaged in or established for the purpose of making,
purchasing or investing in loans, securities or other financial assets.

 

15.4 Option

 

  15.4.1 The Lender hereby agrees to grant to Finco, which accepts the benefit
of, a purchase option pursuant to article 1331 of the Italian Civil Code
pursuant to which Finco is entitled to purchase all (but not part) of the
Lender’s rights, interest and benefits under this Agreement for the amount
specified in clause 6.2.2(ii) of the Framework Agreement as at the date of the
exercise of the Option (the “Purchase Price”) pursuant to the terms and
conditions set out herein (the “Option”). Finco hereby agrees to pay to the
Lender an amount of Euro 100 as consideration for the granting of the Option.

 

 

 

19



--------------------------------------------------------------------------------

  15.4.2 Finco may, following the occurrence of a TRO Default in relation to
Italian FleetCo or Italian OpCo (but prior to such TRO Default becoming an Event
of Default) and during the relevant grace period prior to the relevant TRO
Default becoming an Event of Default or upon occurrence of any of the events set
out in Clause 2.3.2(i) above and such events are not cured or actions have not
been taken to the satisfaction of the Lender and the FleetCo Security Agent, by
giving not less than 10 (ten) Business Days of notice to the Lender and the
other Parties and specifying the purchase date (the “Purchase Date”) which shall
be a Business Day, elect to exercise the Option and purchase all (and not part
only) of the Lender’s rights, interest and benefits under this Agreement
(including, without limitation, any FleetCo Advances which may be outstanding as
at the Purchase Date). Such notice once given is irrevocable.

 

  15.4.3 On the Purchase Date:

 

  (i) Finco shall pay to the Lender in cash the Purchase Price; and

 

  (ii) the Lender shall, having received written confirmation from the Issuer
Cash Manager of the payment of the Purchase Price in full, transfer this
Agreement in accordance with Clause 15.5 (Transfer) below (the “Transfer”).

 

  15.4.4 The Transfer by the Lender shall be without recourse to, or
representation or warranty from, the Lender.

 

  15.4.5 Each of the Parties hereto expressly acknowledges and agrees to the
provisions set out in this Clause 15.4 and accept the Transfer set out in Clause
15.5 (Transfer) below.

 

15.5 Transfer

 

  15.5.1 Subject to the conditions set out in Clause 15.4.3 above:

 

  (i) the Lender, Finco and the Borrower shall execute a duly completed
agreement in accordance with this Agreement and substantially in the form of
Schedule 6 – Part A (Form of Transfer Documents) (a “Transfer Agreement”);

 

  (ii) as soon as reasonably practicable after execution of the Transfer
Agreement, Finco shall deliver to the other Parties (other than the Lender and
the Borrower) a notice substantially in the form of Schedule 6 – Part B (Form of
Transfer Documents) (a “Transfer Notice”).

 

  15.5.2 The Transfer shall be effective on the date of the Transfer Notice or,
if later, the date specified in the Transfer Notice (the “Transfer Date”).

 

  15.5.3 Each Party (other than the Borrower, the Lender and Finco) agrees that
the delivery of a Transfer Notice to them shall constitute adequate notice to
each of them of the Transfer for the purposes of, inter alia, article 1407,
first paragraph, of the Italian Civil Code.

 

  15.5.4 On the Transfer Date:

 

  (i) any reference in this Agreement to a Lender will include Finco but will
exclude the Lender if no amount is or may be owed to or by it under this
Agreement;

 

 

 

20



--------------------------------------------------------------------------------

  (ii) this Agreement will be terminated and of no further effect with respect
to the Lender, the Issuer Security Trustee, the FleetCo Security Agent, the
Transaction Agent and the Issuer Cash Manager:

 

  (iii) the Lender, the Issuer Security Trustee, the FleetCo Security Agent, the
Transaction Agent and the Issuer Cash Manager will be released and discharged
from their obligations under this Agreement (and any corresponding, ancillary or
accessory obligations by which it is bound under the other Transaction Documents
to which the Lender is a party) provided however that such release shall not
affect any liabilities or obligations of the Borrower and Finco as successor
Lender vìs-à-vìs each such Party under this Agreement; and

 

  (iv) Finco will become party to this Agreement and will be bound by
obligations equivalent to those from which the Lender is released under
paragraph (i) above.

 

  15.5.5 The Parties agree that the Transfer

 

  (i) shall be construed as a cessione di contratto (or as a transfer (cessione)
of rights and an assumption (accollo liberatorio) of obligations) and Finco
shall be assigned the rights and assume the obligations of the Lender, in their
entirety under this Agreement;

 

  (ii) shall not constitute a novation (novazione oggettiva) of any obligation
of the Borrower under this Agreement or any other Transaction Document.

 

16 Calculations and Evidence of Debt

 

16.1 Evidence of Debt

The Lender (or the Issuer Cash Manager on its behalf) and the Transaction Agent
shall maintain accounting records evidencing the amounts from time to time lent
by and owing to it hereunder.

 

16.2 Prima Facie Evidence

In any legal action or proceeding arising out of or in connection with this
Agreement, the records maintained pursuant to Clause 16.1 (Evidence of Debt)
shall be prima facie evidence of the existence and amounts of the specified
obligations of the Borrower.

 

16.3 Certificates of the Lender

A certificate of the Lender (or, following the delivery of an Issuer Enforcement
Notice, the Issuer Security Trustee) as to:

 

  16.3.1 the amount by which a sum payable to it hereunder is to be increased
under Clause 7 (Tax Gross-up);

 

  16.3.2 the amount for the time being required to indemnify it against any such
cost, payment or liability as is mentioned in Clause 11.1 (Borrower’s
Indemnity); or

 

  16.3.3 the amount of any credit, relief, remission or repayment as is
mentioned in Clause 8.3 (Tax Credit Payment) or Clause 8.4 (Tax Credit
Clawback), shall, in the absence of manifest error, be prima facie evidence of
the existence and amounts of the specified obligations of the Borrower.

 

 

 

21



--------------------------------------------------------------------------------

17 Role of Issuer Security Trustee and FleetCo Security Agent

 

17.1 The Issuer Security Trustee is party to this Agreement for the better
enforcement of its rights under the Issuer Deed of Charge but shall not have any
responsibility or liability for any of the obligations of any other parties
hereunder and the other parties hereto acknowledge that the Issuer Security
Trustee has no such responsibilities or liability.

 

17.2 In exercising its rights, powers and discretions under this Agreement, the
Issuer Security Trustee shall act only in accordance with the provisions of the
Framework Agreement and the Issuer Deed of Charge.

 

17.3 The FleetCo Security Agent is party to this Agreement for its appointment
as agent (mandatario con rappresentanza) of the Lender in accordance with Clause
18.3 (FleetCo Security Agent as agent to the Lender) and for the better
enforcement of its rights under the Italian FleetCo Deed of Charge but shall not
have any responsibility for any of the obligations of any other parties
hereunder and the other parties hereto acknowledge that the FleetCo Security
Agent has no such responsibilities.

 

17.4 In exercising its rights, powers and discretions under this Agreement, the
FleetCo Security Agent shall act only in accordance with the provisions of the
Framework Agreement and Italian FleetCo Deed of Charge.

 

18 FleetCo Security Agent

 

18.1 Acknowledgement

The Lender acknowledges and agrees that:

 

  (i) its rights under this Agreement, including any right of payment or
repayment (including any prepayment) of any sums due by the Borrower, are
subject in all respects to the relevant FleetCo Deed of Charge; and

 

  (ii) the FleetCo Security Agent holds the benefit of the FleetCo Security on
trust for the FleetCo Secured Creditors in accordance with the Italian FleetCo
Deed of Charge and the FleetCo Italian Security Documents.

 

18.2 Exercise of powers

Where, under this Agreement, the Lender is entitled or required to exercise any
of its powers, trusts, authorities, duties and discretions, such exercise will
be subject to the provisions of the relevant FleetCo Deed of Charge.

 

18.3 FleetCo Security Agent as agent to the Lender

 

  18.3.1 In addition to the above, the Lender hereby appoints the FleetCo
Security Agent to act as its agent (mandatario con rappresentanza) under and in
connection with this Agreement and the Transaction Documents governed by Italian
law to which the Lender is a party.

 

 

 

22



--------------------------------------------------------------------------------

  18.3.2 The Lender authorises the FleetCo Security Agent to:

 

  (i) exercise the rights, powers, authorities and discretions specifically
given to the FleetCo Security Agent under or in connection with this Agreement
and the Transaction Documents governed by Italian law to which the Lender is a
party together with any other incidental rights, powers, authorities and
discretions; and

 

  (ii) execute in the name and on its behalf each Transaction Document governed
by Italian law expressed to be executed by the FleetCo Security Agent on its
behalf.

 

  18.3.3 The Lender hereby grants the FleetCo Security Agent with all widest
powers to implement the mandate under Clause 18.3.1, including, without
limitation, the power to:

 

  (i) negotiate and execute any amendment agreement in respect of this Agreement
and any other Transaction Document governed by Italian law to which the Lender
is a party;

 

  (ii) negotiate and execute any waiver requested hereunder;

 

  (iii) consult with the Borrower where consultation is provided for in this
Agreement and/or any other Transaction Document governed by Italian law to which
the Lender is a party; and

 

  (iv) provide any consent which is expressed to be provided by the FleetCo
Security Agent under this Agreement or any other Transaction Document governed
by Italian law to which the Lender is a party,

so that no lack of power may be claimed against the FleetCo Security Agent in
respect of any of the above.

 

  18.3.4 The Lender acknowledges and agrees that the FleetCo Security Agent may
enter in its name and on its behalf into contractual arrangements pursuant to or
in connection with the Transaction Documents to which the FleetCo Security Agent
is also a party (in its capacity as FleetCo Security Agent or otherwise) and
expressly authorises the FleetCo Security Agent, pursuant to article 1395 of the
Italian Civil Code. The Lender expressly waives any right it may have under
article 1394 of the Italian Civil Code in respect of contractual arrangements
entered into by the FleetCo Security Agent in its name and on its behalf
pursuant to or in connection with the Transaction Documents.

 

19 Miscellaneous

 

19.1 Insufficient recoveries

Each Party hereto agrees that if, or to the extent that, after the Italian
FleetCo Secured Property has been as fully as practicable realised and the
proceeds thereof have been applied in accordance with the Italian FleetCo
Pre-Enforcement Priority of Payments or the Italian FleetCo Post-Enforcement
Priority of Payments (as applicable), such proceeds are insufficient to pay or
discharge amounts due from the Borrower to the FleetCo Secured Creditors or any
other Party to this Agreement in full for any reason, the Borrower will have no
liability to pay or otherwise make good any such insufficiency.

 

 

 

23



--------------------------------------------------------------------------------

19.2 Incorporation of Common Terms

 

  19.2.1 The Common Terms shall be incorporated by reference into this Agreement
as though they were set out in full in this Agreement. If there is any conflict
between the Common Terms as incorporated by reference into this Agreement and
the other provisions of this Agreement, the provisions of the incorporated
Common Terms shall prevail to the fullest extent permitted by applicable law.

 

  19.2.2 For the purpose of this Agreement the Common Terms shall be governed,
read and construed in accordance with Italian law.

 

19.3 Negotiated Agreement

For the purposes of the transparency rules set forth in the CICR Resolution of
4 March 2003 and by the Disposizioni sulla trasparenza delle operazioni e dei
servizi bancari e finanziari issued by the Bank of Italy on 20 June 2012 and
published in the Italian Official Gazette on 30 June 2012, the Parties hereby
acknowledge and confirm that this Agreement (and each of the provisions hereof)
has been specifically negotiated with the support of legal advisers on each
side.

 

19.4 Partial invalidity

 

  19.4.1 Without prejudice to article 1419 of the Italian Civil Code, Clause
19.1 above and clause 27 (Non-Petition and Limited Recourse) of the Framework
Agreement, if, at any time, any provision of this Agreement is or becomes
illegal, invalid or unenforceable in any respect under the law of any
jurisdiction, neither the legality, validity nor enforceability of the remaining
provisions of this Agreement, nor of such provision under the laws of any other
jurisdiction, will in any way be affected or impaired thereby.

 

  19.4.2 In particular, the Parties expressly agree that, without prejudice to
Clause 2.3.2 above:

 

  (i) in case any provision of this Agreement would result to be conflicting
with the nature of a dedicated financing as provided for under article
2447-decies of the Italian Civil Code, then any such provision would be
interpreted, to the maximum extent possible, in the view towards the elimination
of such conflict and the protection of the encumbrance on the Specific
Transaction in favour of the Lender thereof; and

 

  (ii) in case all the provisions of this Agreement would result to be
conflicting with the nature of a dedicated financing as provided for under
article 2447-decies of the Italian Civil Code, then this Agreement will be
interpreted to the maximum extent possible by operation of law as a different
agreement, provided that (i) the Lender’s rights to rank prior to certain other
Borrower’s creditors in accordance with the terms of the Italian FleetCo
Pre-Enforcement Priority of Payments or the Italian FleetCo Post-Enforcement
Priority of Payments (as applicable) will not be prejudiced, and (ii) the
Borrower will be liable towards the Lender with all of its assets (including the
Income and Revenues).

 

 

 

24



--------------------------------------------------------------------------------

19.5 Language of the Agreement

The Parties acknowledge and accept that this Agreement is in English and Italian
language and in the event of a conflict between the English language and the
Italian language version, the English language version shall prevail.

 

19.6 Amendments and Waivers

Without prejudice to the other provisions set out in the other Transaction
Documents, no modification of any terms of this Agreement or waiver in respect
of any terms of this Agreement shall become effective unless:

 

  (i) it is executed in writing and signed by all Parties hereto; and

 

  (ii) for the purpose of ensuring continuity of the encumbrance on the Specific
Transaction provided for by article 2447-decies of the Italian Civil Code, the
relevant amendment agreement has been deposited by the Borrower with the
competent companies’ register no later than 3 (three) Business Days after such
amendment has been entered into.

 

20 Governing Law and Jurisdiction

 

20.1 Governing Law

This Agreement and any non-contractual obligations arising out of or in
connection with it shall be governed by and construed in accordance with Italian
law.

 

20.2 Jurisdiction

The courts of Milan are to have exclusive jurisdiction to settle any disputes
which may arise out of or in connection with this Agreement (including a dispute
relating to the existence, validity or termination of this Agreement or any
non-contractual obligation arising out or in connection with this Agreement) and
accordingly any legal action or proceedings arising out of or in connection with
this Agreement (“Dispute”) may be brought in such courts. The Parties
irrevocably submit to the exclusive jurisdiction of such courts and waive any
objection to Disputes in such courts whether on the ground of venue or on the
ground that the Disputes have been brought in an inconvenient forum. These
submissions are for the benefit of the FleetCo Security Agent, the Issuer
Security Trustee and the Transaction Agent and shall not limit the right of the
FleetCo Security Agent, the Issuer Security Trustee and the Transaction Agent to
take Proceedings in any other court of competent jurisdiction nor shall the
taking of Disputes in any one or more jurisdictions preclude the taking of
Disputes in any other jurisdiction (whether concurrently or not).

This Agreement has been entered into on the date stated at the beginning of this
Agreement.

 

 

 

25



--------------------------------------------------------------------------------

Schedule 1 – Checklist in respect of article 2447-decies, second paragraph, of
the Italian Civil Code

 

Items

  

Description

  

References in the Agreement and the

other Transaction Documents

Letter (a)    A description detailing the Specific Transaction with respect to
its scope, costs, expected timetable and cash flows;    Clauses 2.3 (The
Specific Transaction) and 2.5 (Ring-fencing of Income and Revenues deriving from
the Specific Transaction), Schedule 2 (Business Plan) and Schedule 3 (List of
Vehicles). Letter (b)    A business plan of the Specific Transaction, including
a specific indication of the quota of the Specific Transaction covered by the
loan and the quota provided by the Borrower itself;    Clause 2.3.4(i) and
Schedule 2 (Business Plan) Letter (c)    An indication of the Borrower’s
instrumental assets (beni strumentali) necessary to carry out the Specific
Transaction;    Clause 2.3.4(ii) and Schedule 3 (List of Vehicles) Letter (d)   
Any type of specific security guaranteeing the performance of the obligations
under the Agreement and the timely and proper implementation of the Specific
Transaction;   

A.         Clauses 3.2 (Representations and Warranties of the Avis Obligors),
3.3 (Representations and Warranties of FleetCos), 4.2 (General Undertakings of
Avis Obligors), 4.3 (General Undertakings of FleetCos) of the Framework
Agreement. Excerpt of the provisions listed above are attached hereto as
Schedule 5 - Part F; and

 

B.         schedule 1 of the Italian Servicing Agreement. The form of the
Italian Servicing Agreement is attached hereto as Schedule 5 - Part B.

Letter (e)    The monitoring mechanism put in place to control the
implementation of the Specific Transaction;   

C.         Clause 2.6 (Monitoring);

 

D.         clauses 2, 5, 7, 8, 9 and 12 of the Italian Mandate Agreement. The
form of the Italian Mandate Agreement is attached hereto as Schedule 5 - Part C;

 

 

 

26



--------------------------------------------------------------------------------

Items

  

Description

  

References in the Agreement and the

other Transaction Documents

     

E.         clauses 4, 6, 8, 13, 14, 16, 17 and schedule 1 of the Italian
Servicing Agreement. The form of the Italian Servicing Agreement is attached
hereto as Schedule 5 - Part B;

 

F.         clauses 3.2, 4.1, 5, 6.2, 6,3, 8, 12 and 15.4 of the Italian Account
Bank Agreement. The form of the Italian Account Bank Agreement is attached
hereto as Schedule 5 - Part D;

 

G.        clause 3.2.3, 4.2.4, 5, 7.1.2, 9, 16.1, 22, 23, 26.1, 27, 29.2, 29.3,
30, 36 and 42 of the Italian Master Lease Agreement. The form of the Italian
Master Lease Agreement is attached hereto as Schedule 5 - Part A; and

 

H.        clause 15 (Provision of Information and Reports) of the Framework
Agreement. Excerpt of the provisions listed above are attached hereto as
Schedule 5 - Part G.

Letter (f)    The amount of incomes and revenues allocated for the repayment of
the loan and the modalities for their calculation;   

I.         Clauses 2.5 (Ring-fencing of Income and Revenues deriving from the
Specific Transaction), 5 (Priority of Payments) and Schedule 2 (Business Plan);

 

J.         clause 4.3.47, schedule 3 (Priorities of Payments) – Part 5 (FleetCo
Pre-Enforcement Priority of Payments) – Part C (Italian FleetCo Pre-Enforcement
Priority of Payments) and schedule 3 (Priorities of Payments) – Part 6 (FleetCo
Post-Enforcement Priority of Payments) - Part C (Italian FleetCo
Post-Enforcement Priority of Payments) of the Framework Agreement. Excerpt of
the provisions listed above are attached hereto as Schedule 5 - Part F;

 

 

 

27



--------------------------------------------------------------------------------

Items

  

Description

  

References in the Agreement and the

other Transaction Documents

     

K.        clause 4 (Calculation and Reporting) of Part A (General Cash
Management Services) of schedule 1 (FleetCo Back-up Cash Management Services) of
the FleetCo Back-up Cash Management Agreement. Excerpt of the provisions listed
above are attached hereto as Schedule 5 - Part G;

 

L.        schedule 1 of the Italian Servicing Agreement. The form of the Italian
Servicing Agreement is attached hereto as Schedule 5 - Part B.

Letter (g)    Any security given by the Borrower in respect of the repayment of
part of the loan;    Clause 2.3.4(ii) and FleetCo Italian Security Documents.
The forms of the FleetCo Italian Security Documents are attached hereto as
Schedule 5 - Part D. Letter (h)    The final maturity date of the loan following
which no further amounts are due to the Lender.    Clause 6.4 (Mandatory
Repayment – Final Maturity Date)

 

 

 

28



--------------------------------------------------------------------------------

Schedule 2 - Business Plan

 

 

 

29



--------------------------------------------------------------------------------

Schedule 3 – List of Vehicles

 

 

 

30



--------------------------------------------------------------------------------

Schedule 4 – Form of FleetCo Advance Drawdown Notice

 

To: CarFin Finance International Limited (as the “Lender”)

  Crédit Agricole Corporate and Investment Bank (as “FleetCo Security Agent”)

 

Cc: Deutsche Bank AG, London branch (as “Issuer Cash Manager”)

  Crédit Agricole Corporate and Investment Bank (as “Transaction Agent”)

  Avis Finance Company Limited (as “Central Servicer”)

  Avis Budget Italia S.p.A. (the “Italian Opco”)

 

From: Avis Budget Italia S.p.A. Fleet Co. S.a.p.A.

[Date]

Dear Sirs

 

1 We refer to: (i) the FleetCo Italian Facility Agreement dated [            ]
and made between, among others, the Borrower and the Lender (the “FleetCo
Facility Agreement”) and (ii) the Master Definitions Agreement dated
[            ] and made between, among others, the Lender, the Senior
Noteholders and the Transaction Agent (the “Master Definitions Agreement”).

 

2 Terms defined in the Master Definitions Agreement shall bear the same meaning
in this FleetCo Advance Drawdown Notice.

By this notice, Avis Budget Italia S.p.A. Fleet Co. S.a.p.A. gives the Lender
notice that the Borrower requests the making of a FleetCo Advance pursuant to
the FleetCo Italian Facility Agreement as follows:

FleetCo Advance A

FleetCo Advance Amount : [                    ]

FleetCo Advance Drawdown Date: [                    ]

FleetCo Advance Repayment Date: [                    ]

FleetCo Advance B

FleetCo Advance Amount : [                    ]

FleetCo Advance Drawdown Date: [                    ]

FleetCo Advance Repayment Date: [                    ]

 

3 We confirm that:

 

  (i) the FleetCo Repeating Representations will be true and correct on the
proposed FleetCo Advance Drawdown Date;

 

  (ii) we are in compliance with our obligations under the FleetCo Transaction
Documents to which we are party; and

 

 

 

31



--------------------------------------------------------------------------------

  (iii) no Potential Event of Default relating to an Italian FleetCo Event of
Default, no Italian FleetCo Event of Default and no Rapid Amortisation Event (in
respect of itself) has occurred.

 

4 This FleetCo Advance Drawdown Notice is irrevocable.

 

Yours faithfully,

 

for and on behalf of

Avis Budget Italia S.p.A. Fleet Co. S.a.p.A.

 

 

 

32



--------------------------------------------------------------------------------

Schedule 5 – Form of Transaction Documents

Part A – Italian Master Lease Agreement

The Parties hereby agree and acknowledge that in case of any inconsistency
between the provisions of this Schedule, on the one hand, and the provisions of
the Italian Master Lease Agreement executed between the relevant parties, on the
other hand, the provisions of the latter document will prevail.

 

 

 

33



--------------------------------------------------------------------------------

Part B – Italian Servicing Agreement

The Parties hereby agree and acknowledge that in case of any inconsistency
between the provisions of this Schedule, on the one hand, and the provisions of
the Italian Servicing Agreement executed between the relevant parties, on the
other hand, the provisions of the latter document will prevail.

 

 

 

34



--------------------------------------------------------------------------------

Part C – Italian Mandate Agreement

The Parties hereby agree and acknowledge that in case of any inconsistency
between the provisions of this Schedule, on the one hand, and the provisions of
the Italian Mandate Agreement executed between the relevant parties, on the
other hand, the provisions of the latter document will prevail.

 

 

 

35



--------------------------------------------------------------------------------

Part D – Italian Account Bank Agreement

The Parties hereby agree and acknowledge that in case of any inconsistency
between the provisions of this Schedule, on the one hand, and the provisions of
the Italian Account Bank Agreement executed between the relevant parties, on the
other hand, the provisions of the latter document will prevail.

 

 

 

36



--------------------------------------------------------------------------------

Part E – Italian Security Documents

The Parties hereby agree and acknowledge that in case of any inconsistency
between the provisions of this Schedule, on the one hand, and the provisions of
the Italian Security Documents executed between the relevant parties, on the
other hand, the provisions of the latter document will prevail.

 

 

 

37



--------------------------------------------------------------------------------

Part F – Excerpt of the Framework Agreement

The Parties hereby agree and acknowledge that in case of any inconsistency
between the provisions of this Schedule, on the one hand, and the provisions of
the Framework Agreement executed between the relevant parties, on the other
hand, the provisions of the latter document will prevail.

 

 

 

38



--------------------------------------------------------------------------------

Part G – Excerpt of the other Transaction Documents

The Parties hereby agree and acknowledge that in case of any inconsistency
between the provisions of this Schedule, on the one hand, and the relevant
provisions of the other Transaction Documents executed between the relevant
parties, on the other hand, the provisions of the latter document will prevail.

Clause 4 (Calculation and Reporting) of Part A (General Cash Management
Services) of schedule 1 (FleetCo Back-up Cash Management Services) of the
FleetCo Back-up Cash Management Agreement

 

<<4 Calculation and Reporting

Each FleetCo Back-up Cash Manager shall by 5.00 p.m. (London time), on each
Information Date, provide the relevant FleetCo, the FleetCo Security Agent and
the Transaction Agent with the FleetCo Back-up Cash Management Report.>>

Clause 15 (Provision of Information and Reports) of the Framework Agreement

 

<<15. Provision of Information and Reports

 

15.1 Monthly Central Servicer Reports

 

  15.1.1 The Central Servicer shall provide to the Transaction Agent, the
FleetCo Security Agent, the Issuer and the Issuer Cash Manager on or before 2:00
p.m. (CET) on each Reporting Date a Monthly Central Servicer Report setting out
information on the assets of the relevant FleetCo as of the Calculation Date
immediately preceding such Reporting Date.

 

  15.1.2 Each Monthly Central Servicer Report shall be substantially in the form
set out in Part 1 (Form of Monthly Central Servicer Report) of Schedule 10 (Form
of Central Servicer Reports)

 

15.2 FleetCo Cash Management and Lease Reports

 

  15.2.1 Each FleetCo shall (or shall procure that the relevant Opco, in its
capacity as Servicer on behalf of its related FleetCo under the Servicing
Agreement and as Lessee under the relevant Master Lease Agreement (or in the
case of Dutch FleetCo and its German-related activities and assets, the Central
Servicer) shall), in respect of the immediately preceding Calculation Period,
provide to the Transaction Agent, the FleetCo Security Agent, the Issuer and the
Issuer Cash Manager a FleetCo Cash Management and Lease Report, on or prior to
2:00 p.m. (CET) on each Reporting Date.

 

  15.2.2 Each FleetCo Cash Management and Lease Report shall be substantially in
the form set out in in Part 2 (Form of FleetCo Cash Management and Lease Report)
of Schedule 8 (Forms of Cash Management Reports) hereto.

 

15.3 Fleet Reports

 

  15.3.1 Each Lessee shall prepare a Fleet Report in respect of Spain, Italy and
Germany (as applicable) and in respect of the immediately preceding Calculation
Period. Each Lessee shall deliver such Fleet Report, to the relevant FleetCo,
each FleetCo Servicer and the Transaction Agent, the FleetCo Security Agent, the
Issuer the Issuer Cash Manager on or prior to 2:00 p.m. (CET) on each Reporting
Date.

 

 

 

39



--------------------------------------------------------------------------------

  15.3.2 Each Fleet Report shall be substantially in the form set out in
Schedule 9 (Form of Fleet Report).

 

15.4 Issuer Cash Management Reports

The Issuer Cash Manager shall, in respect of the immediately preceding
Calculation Period, on or prior to 5:00 pm (GMT) on the Business Day falling
after each Information Date or such other dates or times as reasonably requested
in writing by the Transaction Agent (provided that, if so requested, the Issuer
Cash Manager shall not be required to provide such report earlier than 2
Business Days following such request) provide the Transaction Agent, the Issuer
and the Issuer Security Trustee with a copy to the Central Servicer, an Issuer
Cash Management Report.

 

15.5 Intra-Month Central Servicer Report

 

  15.5.1 The Central Servicer shall provide the Transaction Agent, the FleetCo
Security Agent, the Issuer and the Issuer Cash Manager an Intra-Month Central
Servicer Report in respect of the immediately preceding Calculation Period on or
prior to 2:00 p.m. (CET) 4 Business Days prior to:

 

  (i) a drawdown of the FleetCo Advance, in each case, for a drawdown on a
Business Day other than on a Settlement Date (save in respect of a drawdown of
one or more FleetCo Advance(s) under a FleetCo Facility Agreement in an amount
less than or equal to the outstanding FleetCo Advance(s) under the same FleetCo
Facility Agreement that are repaid on the same date); or

 

  (ii) a proposed withdrawal from any Issuer Account by the Issuer and/or any
FleetCo Account by FleetCo in accordance with Clause 4.1.35(v) (Withdrawals from
Issuer Transaction Account) or Clause 4.3.43(d)(ii)(B) (Withdrawals from FleetCo
Bank Accounts), respectively.

 

  15.5.2 Each Intra-Month Central Servicer Report shall be substantially in the
form set out in Part 2 (Form of Intra-Month Central Servicer Report) of Schedule
10 (Form of Central Servicer Report) hereto.

 

15.6 Designation of Vehicles

For the purposes of the preparation and delivery of a Monthly Central Servicer
Report or an Intra-Month Central Servicer Report (as applicable), the relevant
FleetCo Servicer may designate:

 

  (a) Eligible Vehicles in the relevant Country as “Non-Eligible Vehicles”; and

 

  (b) Non-Eligible Vehicles in the relevant Country as “Eligible Vehicles” only
if such Vehicles satisfy all of the eligibility criteria set out in the
definition of “Eligible Vehicles”.>>

 

 

 

40



--------------------------------------------------------------------------------

Schedule 6 – Form of Transfer Documents

Part A – Transfer Agreement

[On the letterhead of the Lender]

 

To: [Finco]

[The Borrower]

Dated: [                    ]

Dear Sirs

Avis Budget Italia S.p.A. Fleet Co S.a.p.A. – FleetCo Italian Facility Agreement
between,

amongst others, Carfin Finance International Limited as lender (the “Lender”)
and Avis

Budget Italia S.p.A. Fleet Co S.a.p.A. as borrower (the “Borrower” dated
[                    ] (the

“Agreement”)

We refer to the Agreement and set out below the terms of our proposal (the
“Proposal”).

This is a Transfer Agreement. Terms defined in the Agreement have the same
meaning in this Transfer Agreement unless given a different meaning in this
Transfer Agreement.

This Agreement is made between the Lender and [Avis Finance Company Limited]
(“Finco”).

Whereas:

 

A. The Lender and the Borrower has entered into the Agreement.

 

B. The Lender wishes to transfer and Finco wishes to acquire all (and not part
only) of the Lender’s rights, interest and benefits under the Agreement
(including, without limitation, any FleetCo Advances which may be outstanding as
at the Purchase Date.

It is agreed as follows:

 

I. The Lender and Finco agree to the transfer (cessione) of all (and not part
only) of the Issuer’s rights, interest and benefits under the Agreement
(including, without limitation, any FleetCo Advances which may be outstanding as
at the Purchase Date in accordance with Clause 15.5 (Transfer) of the Agreement.
The Borrower accepts the transfer set out above.

 

II. The proposed Transfer Date is [                    ].

 

III. Finco confirms to the Lender and the Borrower that it has become entitled
to the same rights and that it will assume the same obligations to those Parties
as it would have been under if it was the Lender.

 

IV. Finco as successor Lender undertakes, therefore, to be bound by the
provisions of the Agreement, the Common Terms and the Master Definitions
Agreement, and, in particular, to become vested with all the authority, rights,
powers, duties and obligations and limitations of rights (including, but not
limited to, clause 27.1 (Non-petition) of the Framework Agreement).

 

V. The provisions of the Agreement and the Common Terms (including, but not
limited to, clause 27.1 (Non-petition) of the Framework Agreement) applicable to
the Lender shall apply, mutatis mutandis, to Finco as successor Lender.

 

 

 

41



--------------------------------------------------------------------------------

VI. The Lender, Finco and the Borrower confirm that the Agreement will be
terminated and of no further effect with respect to the Lender, the Issuer
Security Trustee, the FleetCo Security Agent, the Transaction Agent and the
Issuer Cash Manager;

 

VII. Finco and the Borrower confirm that the Lender, the Issuer Security
Trustee, the FleetCo Security Agent, the Transaction Agent and the Issuer Cash
Manager will be released and discharged from their obligations under the
Agreement (and any corresponding, ancillary or accessory obligations by which it
is bound under the other Transaction Documents to which the Lender is a party)
provided however that such release shall not affect any liabilities or
obligations of the Borrower and Finco as successor Lender vìs-à-vìs each such
Party under this Agreement.

 

VIII. This Transfer Agreement and any non-contractual obligations arising out of
or in connection with it are governed by Italian law. The Courts of Milan shall
have jurisdiction in relation to any dispute concerning it.

 

IX. This Transfer Agreement has been entered into on the date stated at the
beginning of this Transfer Agreement.

If you agree with the Proposal, please reproduce the contents of the Proposal on
your letterhead and return it to us duly executed for acceptance.

Yours sincerely

[The Lender]

 

 

 

42



--------------------------------------------------------------------------------

Part B – Transfer Notice

[On Finco’s letterhead]

 

To: [the other Parties to this Agreement]

 

Date: [                    ]

Dear Sirs

Avis Budget Italia S.p.A. Fleet Co S.a.p.A. – FleetCo Italian Facility Agreement
between, amongst others, Carfin Finance International Limited as lender (the
“Lender”) and Avis Budget Italia S.p.A. Fleet Co S.a.p.A. as borrower (the
“Borrower”) dated [                    ] (the “Agreement”)

1. We refer to the Agreement. This is a Transfer Notice. Terms defined in the
Agreement have the same meaning in this Transfer Notice.

2. We hereby deliver to you the Transfer Agreement executed by exchange of
correspondence between the Lender, Finco and the Borrower.

3. The effective date of the Transfer shall be [            ].

By:

[Finco]

 

 

 

43



--------------------------------------------------------------------------------

Signatures

The Lender

SIGNED by a duly authorised attorney of

CARFIN FINANCE INTERNATIONAL LIMITED

 

By:  

/s/ Helena Whitaker

Name:   Helena Whitaker Title:   Authorised Attorney

The Borrower

AVIS BUDGET ITALIA S.p.A. FLEET CO S.A.p.A.

 

By:  

/s/ Mark Kightley

Director  

The Issuer Security Trustee

DEUTSCHE TRUSTEE COMPANY LIMITED

 

By:  

/s/ Nick Rogivue

    By:  

/s/ Clive Rakestrow

  Name:   Nick Rogivue     Name:   Clive Rakestrow   Title:   Associate Director
    Title:   Associate Director  

The FleetCo Security Agent and Transaction Agent

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK

 

By:  

/s/ Edith Lusson

Name:   Edith Lusson Title:   Managing Director

 

 

 

44



--------------------------------------------------------------------------------

The Issuer Cash Manager

DEUTSCHE BANK AG, LONDON BRANCH

 

By:  

/s/ Nick Rogivue

Name:   Nick Rogivue Title:   Associate Director

 

By:  

/s/ Clive Rakestrow

Name:   Clive Rakestrow Title:   Associate Director

Finco

AVIS FINANCE COMPANY LIMITED

 

By:  

/s/ Stuart Fillingham

Name:   Stuart Fillingham Director  

 

By:  

/s/ Judith Nicholson

Name:   Judith Nicholson Director/Secretary

 

 

 

45